COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Xochytl Diane Greer v. Wesley Michael Melcher

Appellate case number:    01-19-00287-CV

Trial court case number: 2017-41808

Trial court:              245th District Court of Harris County

       This Court issued a memorandum order on September 19, 2019.

       We now withdraw the September 19, 2019 memorandum order. Appellant’s motion
to review the trial court’s May 3, 2019 order remains pending.

       It is so ORDERED.

Judge’s signature: __/s/ Honorable Julie Countiss________________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Hightower, and Countiss.

Date: __September 27, 2019______